TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-95-00509-CV



                                   David Vasquez, Appellant

                                                 v.

   Alonso Camara d/b/a Alonso Camara Insurance Agency, Progressive County Mutual
             Insurance Company, and Bank One, Texas, N.A., Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. 93-13518, HONORABLE MARY C. WILLIAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               David Vasquez filed his notice of appeal in the trial court on July 20, 1995. This

Court abated this appeal in 1996 after receiving notice that Vasquez had filed for bankruptcy.

See Tex. R. App. P. 8.1, 8.2. After the abatement, no party to this appeal sought reinstatement.

See Tex. R. App. P. 8.3. We have now been informed that the bankruptcy case related to this appeal

is closed.

               On November 17, 2016, this Court mailed notice to appellant that this appeal would

be dismissed for want of prosecution unless he filed a status report on or before November 28, 2016,

that provided reason to retain this appeal. See Tex. R. App. P. 42.3(b). To date, no response has

been filed. Accordingly, we reinstate this appeal and dismiss it for want of prosecution.
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: November 30, 2016




                                             2